Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7,15-20 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable because the prior art of record failed to teach an optical cable, comprising: …wherein the optical assembly is configured to perform an optical function on optical signals propagating through the first ribbon and the second ribbon using the power delivered by the plurality of electrical wires.
Claim 15 is allowable because the prior art of record failed to teach a linecard, comprising: …a second photonic semiconductor chip disposed between the at least two ribbons such that optical signals propagate through the at least two ribbons via the second photonic semiconductor chip, wherein one of the at least two ribbons comprises a plurality of electrical wires for delivering power and communication signals to the second photonic semiconductor chip, wherein the power and communication signals are generated by the first photonic chip.
Claims 2-7,16-20 are allowed because of their dependency to allowed claims 1,15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637